DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II (claims 4-7) in the reply filed on 09/17/2021 is acknowledged.  The traversal is on the grounds that conjugates that are more active than conjugates having a pentylene bridge, which is unexpected in view of the prior art.  This is not found persuasive because conjugates having a propylene bridge were known in the art  (see Gregson et al. - Linker length modulates DNA cross-linking reactivity and cytotoxic potency of C8/C8' ether-linked C2-exo unsaturated
pyrrolo[2, 1-c][1,4]benzodiazepine (PDB) dimers, J. Med. Chem., 47, 1161-1174, 2004). The argument for more active compounds would be better suited for method of use of the compounds. In an effort for compact prosecution, Examiner would consider extending the examination for methods of use of the antibody drug conjugates (product and a method of use). Claims 4-7, and 16-18, 20, as drawn to method of treatment using the antibody drug conjugates of claim 4, are examined. Claims 1-3, 8-10, 12, and 21-24 are withdrawn from prosecution as being drawn to non-elected subject matter.
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Howard et al. (WO2011/130598- cited by Applicant) in view of Gregson et al. - Linker length . 
The claims are drawn to an antibody conjugate to a compound of formula II, with specific antibodies claimed and the antibodies are cysteine engineered antibodies.
Howard et al. teaches conjugates comprising a pyrrolobenzodiazepine PBD compound connected through the N10 position via a linker to an antibody (p. 4). The PBD compound has almost identical formula as the compound in formula II of the instant Application with the difference that the instant compound has a propylene bridge instead of a pentylene bridge as in compound of the reference (see claim 54 of the reference. Claim 47 comprises antibodies that the PBD compound is linked to and comprises most of the antibodies against the antigens claimed in the instant claim 6, including HER2 (thus addressing the limitation of instant claim 6. Further, the limitation of the instant claim 7, namely that the PBD compound is linked to a cysteine engineered antibody is addressed in the claims 48-51 of the reference. 
Gregson et al. teaches PBD compounds with both a propylene bridge (as in the instant Application) and with a pentylene bridge (fig. 1).
It would have been obvious for a person of ordinary skill in the art at the time that the invention was made to have combined the teachings of Howard et al. with the teachings of Gregson et al. and obtain the antibody PBD conjugates of the instant Application with an excellent expectation of success. This is because the skilled person would do what he could do to provide alternatives, even though they may provide predictable "disadvantages", unproven until actually tested for specific uses. Simple . 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating lymphomas and breast or gastric cancers, does not reasonably provide enablement for all cancers in general.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of  predictability in the art, 5) existence of 
"The standard for determining whether the specification meets the enablement
requirement [in accordance with the statute] was cast in the Supreme Court decision of
Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is
the experimentation needed to practice the invention undue or unreasonable? That
standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400,
1404 (Fed. Cir. 1988). Accordingly, even though the statute does not use the term
"undue experimentation," it has been interpreted to require that the claimed invention be
enabled so that any person skilled in the art can make and use the invention without
undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir.
1988).
Four cases are of particular relevance to the question of enablement of a method of treating cancers broadly or even generally:
In In re Buting, 57 CCPA 777,418 F.2d 540, 163 USPQ 689, the claim was drawn to "The method of treating a malignant condition selected from the group consisting of
leukemias, sarcomas, adenocarcinomas, lymphosarcomas, melanomas, myelomas, and ascitic tumors" using a small genus of compounds. The Court decided that human
testing "limited to one compound and two types of cancer" was not "commensurate with
the broad scope of utility asserted and claimed".
In Ex parte Jovanovics, 211 USPQ 907 the claims were drawn to "the treatment of certain specified cancers in humans" by the use of a genus of exactly two 
In Ex parte Busse, et al., 1 USPQ2d 1908, claims were drawn to "A therapeutic method for reducing metastasis and neoplastic growth in a mammal" using a single species. The decision notes that such utility "is no longer considered to be "incredible", but that "the utility in question is sufficiently unusual to justify the examiner's requirement for substantiating evidence. Note also that there is also a dependent claim
5 which specified "wherein metastasis and neoplastic growth is adenocarcinoma, squamous cell carcinoma, melanoma, cell small lung or glioma." The decision notes that "even within the specific group recited in claim 5 some of the individual terms used actually encompass a relatively broad class of specific types of cancer, which specific
types are known to respond quite differently to various modes of therapy." 
In Ex parte Stevens, 16 USPQ2d 13 79 a claim to "A method for therapeutic or prophylactic treatment of cancer in mammalian hosts" was refused because there was
"no actual evidence of the effectiveness of the claimed composition and process in achieving that utility."
In relation to the above citations, the rejected claims are very broad. Here, the nature of the invention by the rejected claims is a method of treating all cancers with a novel pyrrolobenzodiazepine antibody conjugate.
However, cancer is not a single disease, or cluster of closely related disorders.

With specific reference to cancer, Ex parte Kranz, 19 USPQ2d 1216, 1219 notes the "general unpredictability of the field [of] ... anti-cancer treatment." In re Application of Hozumi et al., 226 USPQ 353 notes the "fact that the art of cancer chemotherapy is highly unpredictable". More generally, the invention is directed toward medicine and is therefore physiological in nature. It is well established that "the scope of enablement varies inversely with the degree of unpredictability of the factors involved," and physiological activity is generally considered to be an unpredictable factor. See In re
Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
An ordinary artisan in the area of drug development for cancer would have experience in screening chemical compounds for particular activities. Screening of new drug candidates, while complex, is routine in the art. The process of finding new drugs that have in vitro activity against a particular biological target, (i.e., receptor, enzyme, etc.) is also well known. However, while high throughput screening assays can often be employed, developing a therapeutic method for all cancer, as claimed, is generally not well-known or routine, given the complexity of certain biological systems. This is because determining how a particular chemical will impact the body is not routine and In re Fisher,
427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). 
Thus, either the state of the art or the instant disclosure must provide adequate guidance for treatment of cancer, in general. However, the recited compounds are antibody pyrrolobenzodiazepine conjugates. So far, these compounds have not been successfully used as general anticancer agents. As demonstrated by Applicant's background section, while the mechanism of action of these compounds as DNA binding agents has been speculated, the use of these compounds has been limited to specific cancers, and use as a general cancer therapy has not been established. While the specification shows that the Trastuzumab 23 or 40 and the antiCD79b-23 compounds have activity against specific cancer cell lines, there may be a nexus between these in vitro results and the treatment of the associated cancers, but not to the full scope of cancer in general. The specification does not provide any additional examples or guidance on how to use the instant compounds to treat the additional cancers covered in the claim.
Thus, the specification provides sufficient teachings only for the enablement of treatment of specific cancers. The prior art provides no compensatory guidance and it .

Claims 16 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating specific cancers, does not reasonably provide enablement for all proliferative diseases.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The rejected claims cover treatment of proliferative diseases with the instant antibody pyrrolobenzodiazepine conjugates. Either the state of the art or the disclosure must contain sufficient information to enable one skilled in the pertinent art to use this invention without undue experimentation. See M.P.E.P. 2164.01. Given the scope of the claims, it does not.

However, proliferative diseases encompasses other diseases and disorders beyond those indicated for pyrrolobenzodiazepines, since proliferation is a necessary condition but insufficient per se for development of cancer. The instant case goes beyond what is known in the art, because the specification does not offer any guidance on how one of ordinary skill would go about practicing the invention for treatment of every proliferative disease. Thus, the requirement for enablement is not met since claims for treating proliferative diseases go far beyond the enabling disclosure of treating specific cancers.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647